Citation Nr: 0908718	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  04-20 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a psychiatric 
disability other than schizoaffective disorder, to include 
bipolar disorder, claimed as secondary to a low back 
disability, has been submitted.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1992 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The Veteran had a hearing before 
the Board in February 2008 and the transcript is of record.

The case was brought before the Board in June 2008, at which 
time these claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claims, to include affording him 
corrective VCAA notice.  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

The Board notes that although the RO initially declined 
reopening the Veteran's psychiatric disability claim in the 
February 2004 rating decision, the RO ultimately reopened the 
claim and denied it on the merits in an October 2006 
Statement of the Case (SOC).  Notwithstanding the RO's 
action, the Board is required to consider whether new and 
material evidence has been received warranting the reopening 
of the previously denied claim.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's 
previously and finally denied claims). Thus, the issue on 
appeal is characterized appropriately above. 


FINDINGS OF FACT

1.  An unappealed December 2001 rating decision denied 
service connection for post-traumatic stress disorder (PTSD) 
and bipolar disorder, finding, that the Veteran does not have 
a current diagnosis of a psychiatric illness separate and 
distinct from his schizoaffective disorder, which is related 
to his low back disability or any other incident of his 
military service.

2.  Evidence received since the December 2001 decision is 
largely cumulative to, or redundant of, evidence then of 
record; does not relate to the unestablished facts (current 
diagnosis and nexus) necessary to substantiate the claim; and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a psychiatric disability 
other than schizoaffective disorder, to include as secondary 
to a service-connected low back disability.

3.  The Veteran's service-connected disability does not 
preclude him from obtaining and retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision that denied the claim 
for entitlement to service connection for psychiatric 
disabilities, to include PTSD and bipolar disorder, is final. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 
20.1100 (2008).

2.  Evidence received since the December 2001 rating decision 
is not new and material, and a claim of service connection 
for schizoaffective disorder, to include as secondary to a 
service connected low back disability, may not be reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.156 (2008).

3.  The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. §  
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by letters sent 
to the Veteran in June 2003, July 2003, January 2005, June 
2006 and August 2008.  Those letters advised the Veteran of 
the information necessary to substantiate his claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2008).  The 2006 
and 2008 letters advised the Veteran how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The 2008 letter also satisfied the additional notice 
requirements applicable to claims to reopen such as the 
psychiatric disability claim here.  The United States Court 
of Appeals for Veterans Claims (Court) held in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen his or her claim and VA must notify the claimant of 
the evidence and information that is necessary to establish 
his or her entitlement to the underlying claim for the 
benefit sought by the claimant.  The 2008 letter informed the 
Veteran new and material evidence was needed to reopen the 
claim and provided him the definition of new and material 
evidence.  The letter also informed him why his claim was 
denied in the past and that he would need to specifically 
provide evidence combating those reasons for denial. 

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In regard to the Veteran's psychiatric disability claim, 
which is a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is not new and material, the 
claim is not reopened, and VA has no further duties to the 
Veteran with respect to that particular claim.  See, e.g., 
VBA Fast Letter 01-13 (February 5, 2001).  VA does not have a 
duty to provide the Veteran a VA examination if the claim is 
not reopened.  The VCAA explicitly stated that, regardless of 
any assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  
38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2008).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the Veteran of the information and evidence needed 
to substantiate his claim.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claim, an examination is not required. 

In regard to the TDIU claim, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

The RO provided the Veteran an appropriate VA examination of 
his low back in 2006.  A psychiatric examination was also 
provided at that time in regards to the questions of 
employability and nexus.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's low back disability, which is his 
only service-connected disability, since he was last examined 
and the examiner addressed the Veteran's functional and 
occupational limitations within the report.  The Veteran has 
not reported receiving any recent treatment specifically for 
this condition (other than at VA, which records are in the 
file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2006 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

New and Material Evidence (Psychiatric Disability)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The procedural history of this claim is complicated and 
requires clarification.  The Veteran initially filed a 
service connection claim for schizophrenia/schizoaffective 
disorder in February 1997.  This claim was denied finding the 
Veteran had a lengthy history of this disability pre-existing 
service and there was no evidence that his military service 
aggravated his disability beyond the natural progression of 
the disease.  The specific diagnosis of 
schizophrenia/schizoaffective disorder is not on appeal 
before the Board here and the previous denial is final.  
Rather, since that time, the Veteran has attempted to 
establish service-connection for other claimed psychiatric 
disabilities he alleges are separate and distinct from his 
schizophrenia and are secondary to his service-connected low 
back disability.

Specifically, since his separation from the military, the 
Veteran filed claims of entitlement to service connection for 
bipolar disorder, post-traumatic stress disorder (PTSD), 
depression and chronic adjustment disorder.  All of these 
issues have been denied in various unappealed rating 
decisions.  Most recently, the claimed conditions of bipolar 
disorder and post-traumatic stress disorder (PTSD) were 
denied in a December 2001 rating decision finding no evidence 
of current diagnoses related to any incident of his military 
service.  PTSD was again denied in a March 2005 rating 
decision along with chronic adjustment disorder again finding 
no evidence of current diagnoses related to any incident of 
military service.

The Board notes the Veteran did not specifically appeal the 
March 2005 rating decision.  Rather, this appeal stems from 
an earlier rating decision dated February 2004 declining to 
reopen a claim of entitlement to service connection for 
bipolar disorder, claimed as secondary to a service-connected 
low back disability, finding the evidence submitted was not 
new and material.  It is clear from the Veteran's statements 
and testimony before the Board in February 2008 that he 
believes he has some psychiatric disability due to his 
military service aside from his long-standing schizoaffective 
disorder.  Although the Veteran characterized the psychiatric 
disability different throughout time, the Veteran's claims 
have all been based on the same premise.  Thus, the issue 
before the Board was reclassified in prior remands to 
encompass any psychiatric disability other than 
schizoaffective disorder.  

It is clear throughout time any and all rating decisions 
denying the Veteran's variously characterized psychiatric 
disability claims, other than schizoaffective disorder, 
denied the Veteran's claims on the grounds that no such 
separate psychiatric disability diagnoses existed related to 
any incident of his military service.  In light of the 
complex procedural history, and to give the Veteran every 
benefit of the doubt to substantiate the claim, the Board 
finds the last final denial of this claim was December 2001.  
Again, at that time, the RO specifically denied claims of 
entitlement to service connection of bipolar disorder and 
PTSD, but the grounds of denial were the same as other 
denials of other alleged psychiatric disabilities.  Namely, 
the Veteran's claim was denied based on a lack of medical 
evidence indicative of a current diagnosis related to any 
incident of his military service, to include his service-
connected low back disability.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence was received from the 
appellant within the appeal period.  Therefore, the December 
2001 rating decision is final.

At the time of the December 2001 decision, the record 
included service treatment records, indicative of a short two 
month tour and silent as to any treatment, complaints or 
diagnoses of any psychiatric disability, private medical 
treatment and hospitalization records indicative of serious 
and aggressive treatment for schizophrenia and 
schizoaffective disorder, bipolar type dating back to October 
1986, and VA examinations in conjunction with the Veteran's 
claims low-back disability silent as to any relation to any 
psychiatric disability.  

The private treatment records indicate the Veteran was 
treated since October 1986, prior to service, for the 
diagnoses of schizoaffective disorder, bipolar type, and 
antisocial personality disorder.  None of the records at the 
time of the December 2001 decision indicated diagnoses of any 
other psychiatric disability nor did any of the evidence 
indicate a link between any psychiatric disability and his 
military service.

Potentially relevant evidence received since the December 
2001 decision includes: (1) private treatment and 
hospitalization records from 2000 to 2003, (2) the Veteran's 
February 2008 testimony before the Board, (3) VA outpatient 
treatment records and (4) a July 2006 VA psychiatric 
examination. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

During the Veteran's February 2008 hearing before the Board, 
the Veteran claimed he suffered a fall in the military where 
he injured his back and hit the back of his head possibly 
suffering from Traumatic Brain Injury (TBI).  He argues that 
the trauma of the accident, and the possible TBI, is 
responsible for his current mental condition.  

The RO never specifically considered whether the Veteran 
suffers from a TBI as a result of an in-service injury.  This 
condition will not be considered here because it is a new 
claim.  See Ephraim v. Brown, 82 F.3d. 399, 402 (Fed. Cir. 
1996) (holding "a claim based on the diagnosis of a new 
mental disorder . . . states a new claim, for the purpose of 
the jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement").

However, a separate theory of entitlement (as opposed to a 
separate diagnosis) is not a new claim, and must be addressed 
as part of the current claim.  See Bingham v. Principi, 18 
Vet. App. 470 (2004) aff'd sub nom. Bingham v. Nicholson, 421 
F.3d 1346 (Fed. Cir. 2005); Ashford v. Brown, 10 Vet. App. 
120 (1997).  Accordingly, the Board will consider the 
Veteran's argument that his mental condition is secondary to 
his service connected low back disability or, alternatively, 
due to an in-service injury, namely an alleged fall. 

The previous denials of the Veteran's claim were premised on 
a complete lack of a medical diagnosis of any psychiatric 
disability, aside from schizoaffective disorder, and a 
complete lack of medical evidence associating any psychiatric 
disability to his low back disability or any other incident 
of his military service.  For evidence to be new and material 
in this matter it would have to tend to show that the Veteran 
does have a current diagnosis of a psychiatric disability, 
aside from schizoaffective disorder, that is either directly 
due to an in-service alleged fall, or, secondary to his 
service-connected low back disability.  No competent evidence 
received since the December 2001 decision tends to do so.

Medical records from 2000 to 2008 consistently indicate the 
Veteran's primary diagnosis is schizoaffective disorder.  The 
Veteran is also diagnosed with antisocial personality 
disorder.  The Veteran was initially diagnosed with 
schizophrenia, paranoid type, in October 1986.  This 
diagnosis was changed in 1993 to schizoaffective disorder, 
bipolar type.  Since 1993, however, the diagnosis remains 
unchanged and no medical professional has ever indicated any 
other psychiatric disability, to include PTSD, bipolar 
disorder, depression or chronic adjustment disorder.

The Board notes a June 2004 VA outpatient treatment record, 
relating to low back treatment, notes bipolar affective 
disorder and depression in the past medical history section.  
The notes also indicate the Veteran claimed, at that time, to 
be receiving regular treatment for PTSD.  Taken within 
context, the notes indicated in the VA treatment record are 
clearly not diagnoses, but a recitation of the Veteran's own 
self-reported history.  The Veteran was seeking low back 
treatment, not psychiatric treatment.  The treating physician 
did not indicate any psychiatric examination or tests that 
were conducted, but rather the treatment record focused on 
medical findings relating to his low back.  In short, the 
Board does not find the treatment records constitute evidence 
of current diagnoses of psychiatric disabilities. 

The Veteran was also afforded a VA examination in July 2006 
where the examiner diagnosed the Veteran with 
"Schizoaffective Disorder" opining as follows:

I did not find any evidence in today's examination 
suggesting that the Veterans schizoaffective 
disorder/bipolar disorder was secondary to 
lumbosacral strain.  

As indicated in the introduction, the RO ultimately reopened 
the Veteran's claim specifically of entitlement to service 
connection for bipolar disorder, claimed as secondary to a 
low back disability, and denied the claim on its merits in an 
October 2006 statement of the case (SOC).  It appears the RO 
reopened based on the medical evidence indicative of a 
diagnosis of schizoaffective disorder, bipolar type and the 
examiner's notation of "schizoaffective disorder/bipolar 
disorder" suggesting the possibility of two separate 
diagnoses.  The diagnosis of schizoaffective disorder, 
bipolar type, however, has been in affect since 1993 and is 
not indicative of two separate disabilities.  Similarly, the 
Board does not find the July 2006 examiner's narrative 
indicative of two separate diagnoses.  It is clear the 
examiner is combining all the Veteran's psychiatric 
manifestations into the one diagnosis of schizoaffective 
disorder.  The Board does not find this evidence indicative 
of a psychiatric disability separate and distinct from the 
Veteran's schizoaffective disorder.

Even if the examiner's narrative arguably indicates a 
separate and distinct diagnosis of bipolar disorder, the 
examiner clearly opines the psychiatric disability is 
unrelated to the Veteran's service-connected low back 
disability. 

In short, despite the Veteran's own lay statements, no 
medical professional has ever linked any psychiatric 
disability to any remote incident of service, to include his 
service connected low back disability or the alleged in-
service fall.  Indeed there is medical evidence to the 
contrary.  Additionally, the Board finds the medical evidence 
does not support a finding of a current diagnosis of a 
psychiatric disability separate and distinct from his 
schizoaffective disorder.  This is precisely the basis of the 
December 2001 denial and, therefore, this "new" evidence is 
clearly not "material" evidence. 

The Board finds noteworthy that despite the Veteran's 
contentions that he fell 20 feet onto concrete during his 
military service injuring his back and head, this is a new 
contention.  From 1992 through 2001, the Veteran indicated he 
injured his back doing push-ups and strenuous exercises 
during boot camp.  From 2001, the Veteran then recalled a 12 
foot "fall" where he injured his back during his short 
military tour.  Another treatment record from 2006 indicates 
the Veteran suffered a 14 foot fall.  Most recent statements 
now indicate the fall was from 20 feet and, in addition to 
injuring his back, he hit his head.  His service medical 
records are silent as to any such injury.  Rather, they 
confirm the Veteran injured his back exercising during boot 
camp.

Aside from being conflicting at times, the Veteran also has 
not demonstrated he has medical training, expertise, or 
credentials that would qualify him to render a competent 
opinion regarding medical causation.  His lay opinion that he 
has a separate and distinct psychiatric condition from his 
schizoaffective disorder related to an in-service fall or his 
low back disability is not competent evidence, and cannot be 
deemed "material" for purposes of reopening his claim.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

No competent evidence received since December 2001 relates to 
the unestablished facts necessary to substantiate the claim.  
No additional evidence received tends to show that the 
Veteran has a current diagnosis separate and distinct to his 
schizoaffective disorder or that any alleged diagnosis is due 
to his low back disability or any other incident of service.  
Accordingly, the additional evidence received is not new and 
material and the claim may not be reopened.  Until the 
Veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340. Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the Veteran meets the schedular requirements. 
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more; if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service- 
connected disability to bring the combination to 70 percent 
or more. 38 C.F.R. § 4.16(a).

Here, the Veteran is service-connected for a low back 
disability, rated as 50 percent disabling.  This is his only 
service-connected disability and, therefore, he does not meet 
the minimum schedular criteria for TDIU under 38 C.F.R. § 
4.16(a).  It is the established policy of VA, however, that 
all Veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service-
connected disabilities nor his advancing age may be 
considered. See 38 C.F.R. § 3.341(a) (1992); Hersey 
v. Derwinski, 2 Vet. App. 91, 94 (1992). The 
Board's task was to determine whether there are 
circumstances in this case apart from the non-
service-connected conditions and advancing age 
which would justify a total disability rating based 
on unemployability. In other words, the BVA must 
determine if there are circumstances, apart from 
non- service-connected disabilities, that place 
this Veteran in a different position than other 
Veterans with an 80 [percent] combined disability 
rating. See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

The central inquiry here is, "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination. 38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

As will be discussed more thoroughly below, the Board 
concludes the Veteran is not unemployable due to his service-
connected disability.  

The Veteran last worked in June 2000 doing insulation for a 
contractor.  The Veteran alleges he was fired because the 
labor was hard on his back requiring him to miss numerous 
work days.   The Board notes that on his application for 
TDIU, the Veteran also identified a pelvis injury, a hip 
injury and his psychiatric illness as reasons for his 
unemployability. 

During his hearing before the Board in February 2008, the 
Veteran testified that his low back disability precludes him 
from sitting for prolonged periods, moving around or lifting 
anything heavy.  The Veteran, however, admits his 
unemployability is due to both his low back disability and 
his mental illness.

In short, although the Veteran indicated obstacles caused by 
his service-connected disability, the Veteran honestly 
testified his unemployability is also due to his mental 
illness, which is not service-connected.  

The Board finds noteworthy that while the Veteran concedes 
his mental illness, specifically schizoaffective disorder, is 
a significant factor regarding his unemployability, he 
further alleges his mental illness is service-related.  This 
contention was considered and denied in several past rating 
decisions and, most recently, in a June 2008 Board decision.  
The issue is no longer before the Board here.  

The Board finds noteworthy that the Veteran's private and VA 
outpatient treatment records strongly support that the 
Veteran's primary disability is his non-service-connected 
schizoaffective disorder.  The Veteran has been hospitalized 
and involuntarily committed for years due to his mental 
illness.  Most recently, the Veteran was hospitalized at the 
Arkansas Department of Human Services from 2000 to 2003 for 
schizoaffective disorder.  Although the Veteran also sought 
periodic treatment for his low back disability, it is clear 
from the medical evidence that the Veteran's primary 
disability is his mental illness.

Private and VA outpatient treatment records, however, also 
indicate ongoing treatment for his low back.  The Veteran was 
afforded a VA examination most recently in July 2006 where 
the Veteran was diagnosed with chronic lumbar sprain with 
spasm and compression of L1 and L2.  With regard to 
occupational impairment, the examiner opined as follows:

Regarding his back, the condition this would not 
preclude him from an eight hours a day, five days 
a week employment and a sedentary type job where 
he did not have to be in strain lift, drive for 
prolonged periods or climb.

In contrast, the Veteran was also afforded a psychiatric VA 
examination in July 2006 where the examiner diagnosed the 
Veteran with schizoaffective disorder opining regarding the 
Veteran's occupational impairment as follows:

I believe his psychiatric symptoms preclude 
employment, although it is possible that if he 
were able to maintain it [with] medicine [and] 
continue to control his symptoms, as he reports 
it seems to be doing at the present he might be 
able to go back to work at some other point.  

The Board finds the examiners' opinions compelling.  They are 
based on thorough respective examinations and a complete 
review of the claims file.  Also compelling, no medical 
professional has ever opined that the Veteran is unemployable 
solely due to his low back disability.  Indeed, the Veteran 
himself concedes his mental illness plays a significant role 
in his current unemployability.

The Board does not contest that the Veteran's service-
connected low back disability is serious and causes 
limitations, clearly it does.  Standing alone, however, it is 
not apparent that his low back would impede the Veteran's 
ability to retain any substantial employment, especially 
sedentary employment.  Unemployability is especially doubtful 
in light of the consistent evidence indicating his primary 
disability is his non-service connected schizoaffective 
disorder. 

In regard to his service-connected low back disability, no 
medical professional has ever indicated his back would 
preclude employment and, indeed, there is medical evidence to 
the contrary as outlined above.  Although the Veteran's 
service-connected low back condition precludes him from some 
types of employment, his disability is not shown to be of 
such severity as to preclude any gainful employment.  In Van 
Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the Veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
Veteran can find employment.  

Van Hoose, 4 Vet. App. at 363 (citation omitted).  In this 
case, as in Van Hoose, there simply is no evidence of unusual 
or exceptional circumstances to warrant a total disability 
rating based on the Veteran's service-connected disability 
alone.  

Accordingly, given the evidence of record, the Board finds 
that the Veteran's service-connected disability alone does 
not result in marked interference with employment.  See 38 
C.F.R. § 3.321(b)(1).  In the absence of any evidence of 
unusual or exceptional circumstances beyond what is 
contemplated by the disability evaluation of 50 percent, the 
preponderance of the evidence is against the Veteran's claim 
that he is precluded from securing substantially gainful 
employment solely by reason of his service-connected 
disability, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  Therefore, a total 
disability rating for compensation purposes based on 
individual unemployability is not warranted in this case.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a psychiatric 
disability other than schizoaffective disorder, to include 
bipolar disorder, claimed as secondary to a low back 
disability, has not been submitted and the claim is, 
therefore, denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) is denied.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


